                       Case 1:21-mj-00129-AJB Document 4 Filed 02/08/21 Page 1 of 1

AO 470 CR-ev. 8/85) Order of Temporary Detention
                                                                                                                       T ILBJmJFEm;UURT
                                       UNITED STATES DISTRICT COURT u s D c Atlanta
         NORTHERN                                                    District of __GEOR(5S ° 8 2021
                                                                                                                       JA^ES^/HAlTEN, Clei
                                                                                                                                           Deputy Clerk
         UNITED STATES OF AMERICA ORDER OF TEMPORARY DETENTION
                                                                                        PENDING HEARING PURSUANT TO
                              V. BAIL REFORM ACT



   BRUNO JOSEPH CUA Case 1:21-MJ-1^-AJB
                           Defendant




      Upon motion of the_U. S. GOVERNMENT _, it is ORDERED that a
detention hearing is set 2/10/2021 _* at 2:00 pm
                                                      Date                                Time


before_ALAN J. BAVERMAN
                  Name of Judicial Officer

                     U. S. Courthouse 75 Ted Turner Drive Street, S.W., Atlanta, GA 30303
                                                              Location of Judicial Officer


Pending this hearing, the defendant shall be held in custody by (the United States marshal)

                                                                                                                    and produced for the
                                           Other Custodial Official




Date: 2/8/2021
                                                                                                             lucSS.al Officer




*Ifnot held immediately upon defendant's first appearance, the hearing may be continued for up to three days upon motion of the Government, or
up to five days upon motion of the defendant. 18 U.S.C. § 3142(f)(2).
      A hearing is required whenever the conditions set forth in 18 U.S.C. § 3142(f) are present. Subsection (1) sets forth the grounds that may be
asserted only by the attorney for the Government; subsection (2) states that a hearing is mandated upon the motion of the attorney for fhe Government
or upon the judicial officer's own motion if there is a serious risk that the defendant (a) will flee or (b) will obstruct or attempt to obstruct justice, or
threaten, injure, or intimidate, or attempt to threaten, injure, or intimidate a prospective witness or juror.
